Title: To Thomas Jefferson from Thomas Tingey, 9 February 1807
From: Tingey, Thomas
To: Jefferson, Thomas


                        
                            Navy Yard Washington Feby 9th. 1807
                        
                        The efficacy of Gun Boats in the defence of Coasts, Ports and harbours must be obvious to every person capable
                            of reflection: when it is considered with what celerity they can generally change their position and mode of attack;
                            extending it widely to as many different directions, as their number consists of—Or, concentrating nearly to one line of
                            direction—It hardly need be observed that—the very small object which a Gun Boat presents to the attacking enemy, causes
                            it always problematical, whether it may be hit, by the most expert & experienced marksmen—While on the other hand, the
                            Enemy attacking, is generally with large Ships, mostly of the Line of Battle—and which from their magnitude may be struck
                            by almost every shot. The advantages of Gun Boats, for the Defence contemplated are numerous—They cannot easily be
                            surrounded, be the force of the Enemy what it may—consequently very few, if any, are likely to fall into the Enemies
                            hands—Their capability of retiring into shoal water, thereby keeping the adversary at long gun-shot distance, where
                            naught but a charge of single round shot, will reach; in which they will almost always have the advantage Or taking their
                            station behind shoals, where they cannot be pursued by the smallest class of Frigates, or even of Sloops of War—And in
                            many cases they may have opportunity of annoying an enemy when sheltered themselves by low points of Land, where naught
                            but their masts can be seen, of course in a situation, comparitively safe—when that of the enemy is considered.
                        Such indeed is believed to be the great utility of Gun-boats for Defence, that, notwithstanding the gigantic
                            power of the British Navy, (in it’s present state) a judicious writer, in the British Naval Chronicle—after advising a
                            plan for raising a fleet of 150 to 200 Gun Boats, to assist in repelling the threatened invasion of that Country, says
                        “A gun-boat has this advantage over a battery on shore, that it can be removed at pleasure from place to
                            place as occasion may require; and a few such vessels carrying heavy Guns, would make prodigious havock among the enemy’s
                            flat-bottomed boats crowded with Soldiers.”
                        Respecting those particular “ports & harbours” in the United States, which “may be defended, or essentially
                            assisted in being defended by Gun-boats”—It is believed they would essentially assist in the defence of all the principal
                            ports in our Country—For, the only place where Gun-boats could be of no avail, must be such an one, where the enemy under
                            sail could advance uninterrupted, by shoals rocks or narrow channels, to the immediate point of attack, within pistol shot
                            of the shore.
                        The above cursory observations are respectfully submitted
                        
                            Thos. Tingey
                            
                        
                    